Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim status
Claims 81-89 are pending
Claims 81-89 are under examination

Election/Restrictions
Applicant’s election of the following invention without traverse in the reply filed on 9/03/2021 is acknowledged.  
The requirement is still deemed proper and is therefore made FINAL.
Group I, claims 81-84, and 86-89, drawn to a BCMA/CD3 TAC.
Rejoinder
Claims 81-84, and 86-89 comprise allowable subject matter. The restriction requirement between Groups I-II, as set forth in the Office action mailed on 9/03/2021, has been reconsidered in view of the allowable subject matter of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-II is hereby withdrawn. Claim 85, directed to previously non-elected Group II is no longer withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019, 8/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Applicant is reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Allowable Subject Matter
The prior art does not teach or fairly suggest a nucleic acid encoding a fusion protein comprising in order (a) a BCMA antigen binding domain, (b) a CD3 epsilon antigen binding domain, and (c) a CD4 transmembrane and cytosolic domain, wherein there is no co-stimulatory domain. 
Specifically, the closest prior art of Jensen et al., (WO2013/0123061, see IDS filed 11/25/2019), teaches a chimeric antigen receptor (CAR) comprising the extracellular domain of a bispecific antibody (i.e., “bispecific CARs”), and specifically suggest (a) B cell antigen binding domain (p. 16, 3rd para., p. 19, last para.), and a (b) CD3 antigen binding domain (p. 19, last para., p. 20, line 10, p. 21, line 8).  
Furthermore, Itano et al., (J Exp Med, 1996, 183:731-741, see IDS filed 11/25/2019) teaches a fusion protein comprising (c) the cytoplasmic domain of CD4 nd para.).
However, the prior art does not teach or suggest the unexpected properties when combining the claimed elements into a fusion protein. As Applicant specification points out, “TAC” fusion protein exhibited significantly more killing of tumor cells than a corresponding “CAR” fusion protein even without a co-stimulatory domain (Fig. 10 of Applicant’s drawings). Moreover, the claimed combination allowed the “TAC” fusion protein to have reduced off-target effects than a corresponding “CAR” (Fig. 4 of Applicant’s drawings). 


Claim Rejections - 35 USC § 112(a)
(Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 81 and 82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 81 encompass a genus of nucleic acids encoding a target specific ligand that binds a BCMA tumor antigen, and another ligand that binds CD3 antigen, while the specification only discloses a fixed number of species of said ligands.  
	Dependent claim 82 encompass a genus of BCMA ligands that are designed DARPin peptides.
	Under the new Written Description Guidelines for antigen binding proteins molecules, the Examiner is directed to determine whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination: on 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies and similar proteins, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims have been re-evaluated in view of that guidance.  
Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.

ACTUAL REDUCTION TO PRACTICE
In regard to claim 81 encompassing a genus of compounds against a BCMA tumor antigen, the specification shows no embodiments for said ligands. Specifically, Applicant discloses the structure of two ligands that binds the tumor antigen HER2 [0063-0064]. Second, Applicant discloses the CD3 antibody UCHT1 [0069]. 
In regard to dependent claim 82 encompassing a genus of ligands that are designed DARPin peptides, as stated supra, Applicant discloses no DARPin ligands that bind BCMBA, and a fixed number of DARPin ligands targeted to HER2 ([0063], SEQ ID NO: 7-8 of instant specification).	
DISCLOSURE OF STRUCTURE
The Applicant has provided no DARPin that bind BCMA.  Furthermore, neither the specification nor the art indicate a relationship between the structure of the claimed genus of ligands and the ability to produce functional DARPin comprising said ligands.  
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS

Accordingly, if the skilled artisan sought to generate the claimed genus of nucleic acids, they would first need to know which sequences in the DARPin could be chosen and still be able to predictably produce a functional ligand. Hence, based on the new written description guidelines, the Examiner should conclude that the applicant was not in possession of the claimed genus of nucleic acids beyond the sequences described in the specification. 
The breadth of the claims encompass a genus of sequences comprising any amino acid in any DARPin protein.  The present specification provides no guidance nor description to any rational in choosing the sequences that were identified, therefore the skilled artisan would not know what rational approach to take to make modifications with any predictable outcome on antigen binding function.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of a larger genus of nucleic acids related to those comprising these individual species.  Otherwise, the Written Description guidelines suggest that the applicant is entitled to only the species specifically recited as having this activity.  Moreover, even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other 
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the screening of biological ligands is routine and conventional, one of skill in the art would neither expect nor predict the appropriate functioning of DARPin proteins produced according to the claimed genus of nucleic acids as broadly as is claimed.  Even minor changes in the amino acid sequences of the DARPin variable regions may dramatically affect antigen-binding function. Specifically, Zahnd et al., (Cancer Res, 2010, 70:1595-1605, see IDS filed 11/25/2019) evidences that DARPin cannot be selected randomly, but must undergo screening in order to identify those that bind a tumor antigen (p. 1596, Introduction), and even a single amino acid change can dramatically affect the affinity of binding (p. 1597, Table 1). 
Applicant has claimed a genus of DARPin ligands that bind BCMA, yet the specification has described no such ligands, and only managed to identify very specific tumor antigens (i.e, HER) that can be targeted with DARPin ligands. Independent of a priori to predict which DARPin protein can be modified and used to make a functioning ligand for BCMA, the genus of amino acids claimed by Applicant cannot be predictably made or used by the ordinary artisan. 
Not knowing, absent further experimentation and screening, which modifications function and which do not, when, as set forth above, even a single change of an encoded amino acid can unpredictably affect structure and function, leads to one having no predictability or expectation of success for the function of any given DARPin modification.  Such random experimentation to identify at a later time what structure or variant or modification is or is not functional and is embraced by Applicant’s claims is undue experimentation.  Furthermore, functionally defined genus claims (i.e., a target-specific ligand”) can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
CONCLUSION
Therefore, the examiner concludes that there is insufficient written description of the instantly claimed genus of DARPin ligands that bind BCMA. Specifically, there is limited description of the structure-function relationship between the claimed genus of DARPins and their ability to produce functional ligands for BCMA, and the Examiner further concludes a skilled artisan would find the specification inadequately describes the amino acids encompassed by the claimed genus of ligands.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 81-89 are rejected on the grounds of nonstatutory double patenting over claims 1-8, and 11-14 of U.S. Patent No. 11,001,621 (Bramson et al., Patented 5/11/2021). 

The subject matter claimed in the instant application is disclosed in the referenced patent as follows: the nucleic acid composition, T cell, and method comprising a TAC of cited patent makes obvious the amino acid composition, T cell, and method of instant application. It is clear that elements of the cited patent claims are to be found in instant claims. Although, cited patent claims are directed to the nucleic acids encoding portions of a TAC, these nucleic acids (i.e., SEQ ID NO: 13 & 17) translate into the claimed amino acids (i.e., SEQ ID NO: 14 & 18, respectively). Note that the successful translation of DNA into a known protein is obvious, and thus not Ex parte Kubin, 83 U.S.P.Q.2d (BNA) 1410 (B.P.A.I. 2007), aff'd, 561 F.3d 1351 (Fed. Cir. 2009).
 Since the instant application claims are obvious over cited patent claims, said claims are not patentably distinct.


Claims 81-85, and 88-89 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 10-13, and 15-21 of allowed Application No. 17/301,884, allowed 10/20/2021. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented
The subject matter claimed in the instant application is disclosed in the referenced application as follows: the T cell composition and method of treating cancer comprising a TAC of cited application anticipates the TAC, T cell composition, and method of instant application. It is clear that elements of the cited application claims are to be found in instant claims.  The difference between the applications is that cited application is more specific with respect to the CD3 epsilon binding domain, thereby making cited application a species of the broader genus of instant application.
Since the instant application claims are anticipated by cited application claims, said claims are not patentably distinct.



	
Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.